Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.23(d)(xi) October 1, 2008 Mr. Peter C. Artemiou Old Westbury Funds, Inc. 760 Moore Road King of Prussia, PA 19406 Re: Waiver of Certain Investment Advisory Fees Dear Mr. Artemiou: This letter sets forth the commitment of Bessemer Investment Management LLC (BIM) to waive certain investment advisory fees for Old Westbury Non-U.S. Large Cap Fund (formerly, Old Westbury International Fund) (the Fund), a series of Old Westbury Funds, Inc. (the Corporation). Investment Advisory Fee Waiver As you are aware, BIM serves as the investment adviser to the Fund pursuant to an investment advisory agreement (the Investment Advisory Agreement). Under the Investment Advisory
